Case 3:19-cv-00204-NJR-RJD Document 17 Filed 02/21/19 Page 1 of 3 Page ID #130



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS


     DEBORAH JARMAN, individually and on                       )
     behalf of others similarly situated,                      )
                                                               )
             Plaintiff,                                        )       Case No. 3:19-cv-00204-JPG-RJD
     v.                                                        )
                                                               )
     CITY OF GRANITE CITY and                                  )
     AMERICAN TRAFFIC SOLUTIONS,                               )
     INC.,                                                     )
                                                               )
                                                               )
             Defendants.


                      DEFENDANT AMERICAN TRAFFIC SOLUTIONS, INC.'S
                                  MOTION TO DISMISS


            Defendant American Traffic Solutions, Inc. ("ATS"), pursuant to Federal Rule of Civil

 Procedure 12(b)(6), respectfully requests that this Court dismiss in its entirety the Complaint filed

 by Plaintiff Deborah Jarman. In support of the Motion, ATS states as follows:

            1.       Plaintiff alleges that she received a Notice of Violation ("Notice") of Granite City's

 red light camera ordinance ("Ordinance") by regular mail. (Complaint, Doc. 1-1, ("Compl."),

 ¶11). She claims that, based on the Illinois Municipal Code, she should have received the Notice

 by certified mail. (Compl., ¶¶4-5). She further claims that ATS administers Granite City's red

 light camera program and that it sent the Notice. (Compl., ¶¶15-18). Finally, she seeks to certify

 a class of everyone who has received such a Notice from any Illinois municipality that contracts

 with ATS for services. 1 (Compl., ¶37).

            2.       Granite City's Ordinance was enacted pursuant to the enabling statute set forth in



 1
     This Court has jurisdiction pursuant to the Class Action Fairness Act.


 150741677.1
Case 3:19-cv-00204-NJR-RJD Document 17 Filed 02/21/19 Page 2 of 3 Page ID #131



 the Illinois Vehicle Code that addresses municipal operation of red light cameras. 625 ILCS 5/11-

 208.6 ("Red Light Camera Statute"). The Red Light Camera Statute requires that a Notice of

 Violation only be served "by mail." 625 ILCS 5/11-208.6(d) (emphasis added).

          3.       It is a basic tenet of statutory construction that when a specific statute applies it

 controls over more general legislation. Because the Red Light Camera Statute, as implemented

 by Granite City in its Ordinance, specifically applies to the administration of red light camera

 violations, its terms take precedence and control over general statutory provisions such as those

 found in the Illinois Municipal Code cited by Plaintiff. Service of the Notice complies with the

 Red Light Camera Statute such that Plaintiff's entire Complaint fails as a matter of law.

          4.       Further, Count I of the Complaint, alleged against both ATS and Granite City,

 seeks recovery for "money had and received." Plaintiff fails to state a claim under Count I because

 she does not allege that she paid any money to either Defendant.

          5.       Finally, Count II, alleged against ATS only, purports to bring a claim under the

 Illinois Consumer Fraud and Deceptive Business Practices Act ("ICFA"). Count II fails to state

 a claim because (a) Plaintiff, as a recipient of the Notice, is not a "consumer" and, therefore, has

 no private right of action under the ICFA; (b) the mailing of the Notice is expressly authorized

 by the Red Light Camera Statute and, therefore, as a matter of law, is not a "deceptive practice";

 and (c) Plaintiff fails to allege she was deceived by receiving the Notice via regular rather than

 certified mail.

          6.       ATS adopts and incorporates by reference all of the points and authorities set forth

 in its Memorandum in Support of its Motion to Dismiss, filed concurrently herewith.

          WHEREFORE, Defendant American Traffic Solutions, Inc. respectfully requests that this

 Court enter an order dismissing all claims in Plaintiff's Complaint with prejudice, awarding



                                                     2
 150741677.1
Case 3:19-cv-00204-NJR-RJD Document 17 Filed 02/21/19 Page 3 of 3 Page ID #132



 American Traffic Solutions, Inc. its attorneys' fees incurred herein in accordance with 815 ILCS

 505/10(a)(c), and granting such other and further relief as the Court deems just and proper.



 Respectfully submitted,

                                              STINSON LEONARD STREET LLP

                                              By     /s/ Jon Santangelo
                                                Jon Santangelo, # 6202867
                                                Joy C. Syrcle, #6302066
                                                7700 Forsyth Blvd, Suite 1100
                                                St. Louis, Missouri 63105
                                                (314) 863-0800 telephone
                                                (314) 863-9388 facsimile
                                                jon.santangelo@stinson.com
                                                joy.syrcle@stinson.com

                                                 Attorney for Defendant American Traffic
                                                 Solutions, Inc.



                                 CERTIFICATE OF SERVICE

 It is hereby certified that on February 21, 2019, the foregoing document was electronically filed
 with the clerk of the Court using the CM/ECF system which will send a Notice of electronic filing
 to all registered counsel of record.



                                                 By /s/ Jon Santangelo
                                                 Attorney for Defendant American Traffic
                                                 Solutions, Inc.




                                                 3
 150741677.1
